Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 18, 2017

The Court of Appeals hereby passes the following order:

A17A0567. USA GYMNASTICS INC d/b/a USA GYMNASTICS v. JANE DOE.

      This Court granted the application for interlocutory appeal, filed by USA
Gymnastics, Inc., of the trial court's order denying its motion for summary judgment.
After a thorough consideration of the case, including our review of the entire record,
we have determined that the trial court did not err. Accordingly, we conclude that the
application for interlocutory appeal was improvidently granted, and we vacate our
order granting the application and dismiss the appeal.



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                       Atlanta,____________________
                                                 04/18/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.